MEMORANDUM **
This case was remanded to us by the United States Supreme Court following the Court’s decision in Scott v. Harris, 550 U.S. 372, 127 S.Ct. 1769, 167 L.Ed.2d 686 (2007). Following Scott, we asked for supplemental briefing from the parties. In Scott, the Court cautioned that we are not required to accept a non-movant’s version of events when it is “clearly contradicted]” by a video in the record and the accuracy of the video is not disputed. Scott, 550 U.S. at 378, 127 S.Ct. 1769. Unlike the court of appeals in Scott, we reviewed the video that captured the events at issue in this case. The "video did not “clearly contradict[ ]” the plaintiffs’ version of events.
Because the video does not clearly contradict the version of events recounted by the plaintiffs, and for the reasons stated in our prior memorandum disposition, Lehman v. Robinson, 228 Fed.Appx. 697 (9th Cir.2007), the district court’s denial of Robinson and Tygard’s motion for summary judgment based on qualified immunity is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.